Citation Nr: 0932199	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a postoperative 
olfactory groove meningioma (brain tumor), claimed as due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1944 to June 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for residuals of a benign brain tumor removal.  In 
his July 2006 Substantive Appeal, the Veteran requested a 
Travel Board hearing; he withdrew this request by June 2009 
correspondence.  

In a May 2004 response to the April 2004 rating decision, the 
Veteran submitted a statement and a medical opinion.  A 
December 2004 rating decision considered this submission as a 
claim to reopen and denied such claim.  The Board finds that 
the Veteran's May 2004 submission may reasonably be construed 
as a timely notice of disagreement (NOD) with the April 2004 
rating decision rather than as a claim to reopen.  An NOD is 
a statement that can be reasonably construed to express 
disagreement with a decision made.  See 38 C.F.R. § 20.201.  
Consequently, the appeal before the Board is from rating 
decision denying an original claim of service connection 
rather than from a subsequent denial of a claim to reopen.  
Notably, the RO has since considered the claim de novo.  The 
Veteran is not prejudiced by this interpretation, as it 
affords him the broadest possible scope of review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  The Veteran is shown to be a radiation exposed veteran.

2.  The Veteran's olfactory groove meningioma was not 
manifested in service; the tumor is not malignant, and 
therefore is not a brain cancer.

3.  The disability for which service connection is sought, 
postoperative residuals of a benign, olfactory groove 
meningioma (brain tumor) is not a disease specific to 
radiation exposed veterans; however, it is a radiogenic 
disease.

4.  VA's Under Secretary for benefits has determined that 
there is no reasonable possibility that the Veteran's benign 
brain tumor is related to his exposure to ionizing radiation 
in service.

5.  The preponderance of the evidence is against a finding 
that the Veteran's postoperative olfactory groove meningioma 
(benign brain tumor) is related to his service, to include as 
due to exposure to ionizing radiation therein.


CONCLUSION OF LAW

Service connection for postoperative olfactory groove 
meningioma (benign brain tumor) is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  An August 2003 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Veteran was also informed of disability rating and effective 
date criteria in an April 2008 letter.  He has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  

Regarding VA's duty to assist, the Veteran's available 
service treatment records (STRs) and postservice treatment 
records are associated with his claims file.  A dose 
assessment and a medical opinion were secured, and the case 
was referred to the Under Secretary for benefits (as mandated 
by regulation).  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In general, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation-risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity." 38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

The second approach to substantiating a claim  of service 
connection based on radiation exposure is found in 38 C.F.R. 
§ 3.311.  Under § 3.311, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation 
in service; (2) he subsequently developed a radiogenic 
disease; and (3) such disease first became manifest within a 
period specified by the regulation.  38 C.F.R. § 3.311(b).  
If any of the foregoing three requirements is not met, 
service connection for a disease claimed as secondary to 
exposure to ionizing radiation cannot be granted under 
38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  For 
purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation.  
38 C.F.R. § 3.311(b)(2). 

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2008).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to the appeal.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss, in detail, every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but 
does not have to discuss each piece of evidence).  Hence, the 
Board will summarize the relevant evidence as appropriate and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Certain facts in this case are not (have not been placed) in 
dispute, among them:  

That the Veteran's service included service as a member of 
American occupation forces in Japan, with consequent exposure 
to ionizing radiation with dose estimates of a total dose of 
0.08 rem and an upper bound total dose of less than 1 rem; he 
is shown to be a radiation-exposed veteran as defined by law.

That the disability for which service connection is sought, 
postoperative benign olfactory groove meningioma, was not 
manifested during the Veteran's service.

That symptoms identified as associated with/leading to the 
diagnosis of olfactory groove meningioma were not manifested 
earlier than about 5 years prior to January 2002 (See January 
23 2000 letter from the Dept. of Neurological Survey, 
University of California, Davis).

That a giant olfactory groove meningioma encasing both optic 
nerves and carotid arteries was diagnosed (and surgically 
removed) in January 2002.

And that the Veteran's brain tumor is not malignant.  
[Although whether or not it is a cancer has been argued (as 
will be addressed in further detail below).]

Based on the foregoing, the Board finds that service 
connection for the postoperative olfactory groove meningioma 
on the basis that it became manifest in service, or on a 
presumptive basis (as a chronic disease (i.e. malignant 
tumor) under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a)) is not 
warranted.

The analysis proceeds to consideration of the legal 
presumptions afforded to radiation-exposed veterans.  Under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), presumptive 
service connection is granted for veterans who participated 
in a radiation-risk activity if certain diseases (including, 
as pertinent here, cancer of the brain) are manifested.  The 
record includes both medical evidence that the Veteran's 
brain tumor is a cancer of the brain, and medical evidence 
that is against such a finding.  Evidence tending to support 
his claim includes a November 2005 letter from a VA 
physician, Dr. M.D.  Evidence against his claim includes a 
November 2005 letter from Dr. P.L. and a January 2006 VA 
examination report.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the Veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the Board concludes 
that the January 2006 VA opinion and the November 2005 letter 
from Dr. P.L. hold the most probative weight.  These opinions 
involved consideration of the Veteran's medical history and 
review of medical treatise information that distinguished 
cancerous tumors from noncancerous tumors.  After such 
review, the January 2006 opining VA physician concluded that 
the Veteran's benign brain tumor would not likely be 
considered to be a cancer, an opinion further supported by 
the reasoning expressed in the November 2005 letter from Dr. 
P.L.  

In the November 2005 letter Dr. P.L., after indicating 
familiarity with the Veteran's medical history, proceeded to 
distinguish between cancerous and noncancerous tumors.  
Specifically, Dr. P.L. stated that "a tumor can be benign . 
. . or cancerous."  He indicated that a tumor is a group of 
cells in the body that are collectively growing and 
multiplying to form a solid, discrete mass in a given 
location.  Conversely, a cancer is a group of cells in the 
body that are growing and multiplying in an unregulated 
manner and have the capacity to spread themselves to 
different areas of the body, due to a process called 
metastasis.  Consequently, a benign/noncancerous tumor is one 
which is not capable of metastasis, whereas a cancerous tumor 
does have the capacity of metastasis.  

The January 2006 VA physician's opinion indicates that the 
most commonly used definition of "cancer" was the American 
Cancer Society definition.  That definition defines cancer as 
"a group of diseases characterized by uncontrolled growth 
and spread of abnormal cells."  It was noted that the 
definition makes a distinction between benign (noncancerous) 
and malignant (cancerous) tumors.  As review of the Veteran's 
claims file revealed that his meningioma was likely a benign 
tumor, the physician concluded that based on the American 
Cancer Society definition of cancer, it would not likely be 
considered a cancer.  

In his November 2005 letter, Dr. M.D. stated that the 
Veteran's brain tumor is a brain cancer.  He also stated that 
the Veteran's tumor was not malignant, and thus "[would] not 
spread to other parts of his body."  

In Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007), the U.S. 
Court of Appeals for Veterans Claims (Court) held that "a 
mere conclusion by a medical doctor is insufficient to allow 
the Board to make an informed decision as to what weight to 
assign to the doctor's opinion."  As Dr. M.D. did not 
support his conclusion with an analysis the Board could weigh 
against any contrary opinion/did not explain the reason for 
his determination that the Veteran's brain tumor is a brain 
cancer, his statement that it is a cancer is lacking in 
probative value.  Notably, Dr. M.D. conceded that the 
Veteran's brain tumor is such that it would not spread to 
other parts of his body (metastasize).  Consequently, even in 
Dr. M.D.'s opinion the Veteran's brain tumor does not meet 
the American Cancer Society (widely-accepted) definition of 
cancer.  In contrast, both the November 2005 opinion from Dr. 
P.L. and the January 2006 VA physician's opinion included 
reasoning for their conclusions and discussed medical 
treatise authority and standard nomenclature usage.  

There is no other competent (medical) evidence in the record 
supporting that the Veteran's brain tumor is a cancer.  The 
Court has held that the Board may consider only independent 
medical evidence to support medical findings.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Accordingly, the 
Board concludes that the November 2005 opinion from Dr. P.L. 
and the January 2006 VA physician's opinion hold the most 
probative weight and are persuasive of a conclusion that the 
Veteran's benign brain tumor is not a cancer of the brain.  
Consequently, service connection for the Veteran's 
postoperative brain tumor under the presumptive provisions of 
38 U.S.C.A. § 1112(c); 38 C.F.R. §  3.309(d), as a disease 
specific to radiation-exposed veterans is not warranted.  

Under 38 C.F.R. § 3.311(b)(2) tumors of the brain and central 
nervous system are deemed radiogenic diseases.  The Veteran 
is established to have been exposed to ionizing radiation by 
participating in the occupation of Nagasaki, Japan prior to 
July 1946.  His claim was developed pursuant to 38 C.F.R. 
§ 3.311.  A November 2003 dose assessment from the Defense 
Threat Reduction Agency (DTRA) estimated a total dose of 0.08 
roentgen equivalent units (rem), and an upper bound total 
dose of less than 1 rem.  See 38 C.F.R. § 3.311(a)(1).  The 
case was referred to the Chief Public Health and 
Environmental Hazards Officer (Officer), who in April 2004 
noted that the Committee on Interagency Radiation Research 
and Policy Coordination (CIRPPC) Science Panel Report Number 
6, 1998, does not provide screening doses for tumors of the 
brain or central nervous system.  However, the Officer 
reported that most studies in adults found no excess risk or 
a nonstatistically significant increased risk for brain 
tumors, especially when the dose is less than 100 ionizing 
radiation units (rads).  The Officer found that the 99th 
percentile value for a probability that the Veteran's brain 
tumor was caused by ionizing radiation was 0.80 percent.  The 
Officer opined that it was "unlikely that the veteran's 
brain tumor can be attributed to exposure to ionizing 
radiation in service."  

With his May 2004 NOD, the Veteran re-submitted a private 
medical opinion from Dr. J.P.M. (dated in November 2003), 
stating that it was well known that brain tumors can be 
caused by low-dose radiation.  He stated that it was 
"certainly possible that the meningioma in [the Veteran's] 
case which obviously had been present for an extremely long 
time, considering its size and many calcifications, had been 
present for many, many years." (emphasis added).  He 
concluded that his opinion and findings did not prove a 
relationship between any radiation, but opined that it was 
well possible.  

The RO then sought an additional advisory opinion from the 
Director of Compensation and Pension Service.  In July 2004, 
after review of the evidence of record (and noting the 
absence of evidence to revisit the dose assessment), the 
Director agreed with the earlier April 2004 opinion of the 
Officer, and opined that "there is no reasonable possibility 
that the veteran's brain tumor was the result of his 
exposure."  

Given the strong, uniform evidence against a relationship 
between the Veteran's exposure to ionizing radiation and his 
brain tumor, and the lack of any unequivocal evidence in 
favor of such a relationship (as Dr. J.P.M.'s opinion is 
stated in speculative terms), service connection for his 
benign brain tumor as a radiogenic disease under 38 C.F.R. 
§ 3.311 is not warranted.  

Finally, as noted, a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee, 34 F.3d at 1042-44.  However, the 
preponderance of the competent (medical) evidence is against 
a finding that the Veteran's benign brain tumor, diagnosed 
more than 55 years after his discharge from active duty, is 
as a result of his exposure to ionizing radiation in service.  
The Board notes the December 2003 letter from Dr. J.P.M. that 
the Veteran's brain tumor could have been caused by his 
radiation exposure during service.  This opinion is couched 
in speculative terms (could) and merely expresses a 
possibility that the Veteran's benign brain tumor is related 
to ionizing radiation in service.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus); see also 38 C.F.R. § 3.102 
(reasonable doubt does not include resort to speculation or 
remote possibility); Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have 
been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence merely indicating that a 
claimed disorder "may or may not" be related to service is 
too speculative to establish any such relationship).  

The Veteran has submitted information suggesting a 
relationship between exposure to radiation, including from 
the atomic bombs at Hiroshima and Nagasaki, Japan, and an 
elevated incidence of tumors.  The Court has held that a 
medical article or treatise can provide support to a claim, 
but that they must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case, as opposed to a discussion of generic relationships.  
See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In this 
case, the medical text evidence submitted by the Veteran is 
general in nature, does not specifically discuss his case, 
and is not accompanied by any medical opinion of a medical 
professional which directly supports the contentions which 
the Veteran has raised.  The Board acknowledges Dr. P.L.'s 
November 2005 letter stating that it is well established in 
medical literature that meningiomas can and do occur many 
years after exposure to radiation, and providing an example 
of an 8 year old girl exposed to the atomic bomb blast in 
Nagasaki, Japan from a distance, and later developed cancers 
and tumors.  However, Dr. P.L. does not state that the 
Veteran's meningioma is the result of exposure to radiation, 
and is phrased in terms that are general as it refers only to 
radiation-induced meningiomas, but does not indicate that the 
Veteran's brain tumor is such.  Consequently, the opinion 
lacks probative weight as to this matter.  See Obert, 5 Vet. 
App. at 33.  The Board has no reason to doubt the veracity of 
the textual information submitted.  However, the fact that 
ionizing radiation exposure may lead to increased risk of 
tumors does not establish that the Veteran's benign brain 
tumor is the result of his exposure to ionizing radiation.  
As was noted above, these articles have never been commented 
on by a medical professional; they are not sufficiently 
probative to establish that the Veteran's currently diagnosed 
benign brain tumor is related to military service.  See Sack, 
11 Vet. App. at 316-17. 

While the appellant may believe that his brain tumor is 
related to service and exposure to ionizing radiation 
therein, as a layperson, his beliefs are not competent 
evidence of a medical diagnosis or nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of a nexus 
between the Veteran's brain tumor and his service/exposure to 
ionizing radiation therein.  Consequently, the preponderance 
of the evidence is against this claim.  In such a situation, 
the benefit of the doubt doctrine does not apply and the 
claim must be denied.  


ORDER

Service connection for a postoperative olfactory groove 
meningioma (brain tumor), claimed as due to exposure to 
ionizing radiation, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


